ON PETITION TO REHEAR
TATUM, Judge.
The appellant has filed a respectful and earnest Petition to Rehear. He says that the Court erred in stating that the only entrance to the farm was in Davidson County and that it was necessary to pass through the Davidson County portion of the farm to reach the Robertson County portion of the farm. We studied the evidence in this regard carefully on our original review of the case and concluded that it was sufficient under the preponderance of the evidence rule. We adhere to our original holding that the evidence, taken as a whole, indicated only one entrance to the farm. That entrance was in Davidson County. There was no evidence or contention to the contrary in the trial court or in the briefs originally filed in this court. We respectfully adhere to our original conclusion.
The Petition to Rehear is denied.
DWYER and BYERS, JJ, concur.